Name: Council Decision 2005/316/CFSP of 18 April 2005 concerning the implementation of Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: social affairs;  criminal law;  political geography;  United Nations;  international affairs;  civil law
 Date Published: 2006-06-13; 2005-04-20

 20.4.2005 EN Official Journal of the European Union L 100/54 COUNCIL DECISION 2005/316/CFSP of 18 April 2005 concerning the implementation of Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/694/CFSP (1) and in particular Article 2 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) Pursuant to Common Position 2004/694/CFSP the Council adopted measures in order to freeze all funds and economic resources belonging to natural persons indicted by the International Criminal Tribunal for the former Yugoslavia (ICTY). (2) On 21 February 2005 the Council adopted Decision 2005/148/CFSP amending the list in the Annex to Common Position 2004/694/CFSP. (3) Following the transfer of Mr Ljubomir BOROVCANIN, Mr Gojko JANKOVIC, Mr Sreten LUKIC, Mr Drago NIKOLIC and Mr Vinko PANDUREVIC to ICTY detention units, their names should be removed from the list. (4) On the other hand, the ICTY has put Mr Zdravko TOLIMIR, whose indictment was made public on 10 February 2005, on the list of suspects having absconded. His name should therefore be added to the list in the Annex to Common Position 2004/694/CFSP. (5) The list contained in the Annex to Common Position 2004/694/CFSP should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/694/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 18 April 2005. For the Council The President J. KRECKÃ  (1) OJ L 315, 14.10.2004, p. 52. Common Position as last amended by Decision 2005/148/CFSP (OJ L 49, 22.2.2005, p. 34). ANNEX ANNEX List of persons referred to in Article 1 Name: BOROVNICA Goran Date of birth: 15.8.1965 Place of birth: Kozarac, Municipality of Prijedor, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: DJORDJEVIC Vlastimir Date of birth: 1948 Place of birth: Vladicin Han, Serbia and Montenegro Nationality: Serbia and Montenegro Name: GOTOVINA Ante Date of birth: 12.10.1955 Place of birth: Island of Pasman, Municipality of Zadar, Republic of Croatia Nationality : Croatian French Name: HADZIC Goran Date of birth: 7.9.1958 Place of birth: Vinkovci, Republic of Croatia Nationality: Serbia and Montenegro Name: KARADZIC Radovan Date of birth: 19.6.1945 Place of birth: Petnjica, Savnik, Montenegro, Serbia and Montenegro Nationality: Bosnia and Herzegovina Name: LUKIC Milan Date of birth: 6.9.1967 Place of birth: Visegrad, Bosnia and Herzegovina Nationality : Bosnia and Herzegovina Possibly Serbia and Montenegro Name: LUKIC Sredoje Date of birth: 5.4.1961 Place of birth: Visegrad, Bosnia and Herzegovina Nationality : Bosnia and Herzegovina Possibly Serbia and Montenegro Name: MLADIC Ratko Date of birth: 12.3.1942 Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina Nationality : Bosnia and Herzegovina Possibly Serbia and Montenegro Name: PAVKOVIC Nebojsa Date of birth: 10.4.1946 Place of birth: Senjski Rudnik, Serbia and Montenegro Nationality: Serbia and Montenegro Name: POPOVIC Vujadin Date of birth: 14.3.1957 Place of birth: Sekovici, Bosnia and Herzegovina Nationality: Serbia and Montenegro Name: TOLIMIR Zdravko Date of birth: 27.11.1948 Place of birth: Nationality: Bosnia and Herzegovina Name: ZELENOVIC Dragan Date of birth: 12.2.1961 Place of birth: Foca, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: ZUPLJANIN Stojan Date of birth: 22.9.1951 Place of birth: Kotor Varos, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina.